 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY WAYNE JONES,                                No. 2:17-cv-2002 JAM DB P
12                        Plaintiff,
13           v.                                          ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 30, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed May 30, 2019, are adopted in full;

28
                                                         1
 1          2. This action shall proceed on these claims: (1) a First Amendment retaliation claim
 2   against Lewis, Swain, Cross, Rodriguez, and Baker, and (2) an Eighth Amendment medical
 3   indifference claim against Lewis, Swain, Cross, Lesmeister, Johnson, Rodriguez, Leathem,
 4   Richardson, Gomez, Baker, Surace, and Jones; and
 5          3. All other claims and defendants are hereby dismissed without leave to amend.
 6

 7    Dated: July 10, 2019                            /s/ John A. Mendez
                                                      JOHN A. MENDEZ
 8                                                    United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
